Citation Nr: 1102039	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excessive of 30 percent 
for service-connected chronic dermatitis prior to March 1, 2005.

2.  Entitlement to a disability rating in excess of 60 percent 
for service connected chronic dermatitis after March 1, 2005.

3.  Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1996 to January 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2002, April 2004, and January 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California and Houston, Texas.  
Jurisdiction is currently with the RO in Houston, Texas.  

The Board notes that the Veteran filed a claim to reopen a prior 
claim for entitlement to service connection for left ear hearing 
loss in December 2005.  In a January 2008 rating decision, the RO 
determined that new and material evidence had been presented, 
granted entitlement to service connection for left ear hearing 
loss, and assigned a non-compensable rating for bilateral hearing 
loss.  

In light of the fact that the Veteran had filed (and appealed) 
the issue of entitlement to a compensable evaluation for 
"hearing loss", the issue of whether a compensable rating for 
bilateral hearing loss is warranted is currently before the 
Board.  

In May 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. so that the 
RO could review additional evidence submitted by the Veteran and 
readjudicate his claim.  The action specified in the May 2009 
Remand completed, the matter has been properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to a disability rating in excess of 60 
percent for service connected chronic dermatitis after March 1, 
2005 is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Prior to March 1, 2005, the Veteran's chronic dermatitis did 
not affect more than forty percent of the Veteran's body or more 
than forty percent of exposed areas and the Veteran did not 
require constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
twelve month period.  

2.  The Veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 28 decibels with speech 
discrimination of 96 percent; and right ear hearing loss is 
manifested by an average pure tone threshold of 26 decibels with 
speech discrimination of 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to disability rating in excess 
of 30 percent prior to March 1, 2005 for chronic dermatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 &Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Code 7806 
(2010).  

2.  The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

Chronic Dermatitis(Prior to March 1, 2005)

Service connection for chronic dermatitis was granted in a March 
2001 rating decision and assigned a 10 percent disability rating, 
effective January 4, 2001.  In January 2002, the Veteran filed a 
claim for an increased rating, which was denied in an August 2002 
rating decision.  In a January 2008 rating decision, the 
Veteran's disability rating for service connected chronic 
dermatitis was increased to 30 percent, effective January 4, 
2001.  

As an initial matter, the Board notes that diagnostic codes for 
rating skin disabilities were revised twice during the course of 
the Veteran's appeal, in August 2002 and October 2008, although 
the October 2008 revisions had no effect in the criteria used to 
evaluate the Veteran's claim.  Generally, in a claim for an 
increased rating, where the rating criteria are amended during 
the course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award may 
not be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after a 
claim has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

The Veteran was originally rated under Diagnostic Code 7806, 
which rates eczema.  Under Diagnostic Code 7806, a 30 percent 
disability evaluation will be assigned where there is eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 (2001).  A 50 percent 
disability evaluation will be assigned where there is eczema with 
ulceration or extensive exfoliation or crusting and systemic or 
nervous manifestations or when it is exceptionally repugnant.  
Id.  

In August 2002, a new Diagnostic Code for rating skin 
disabilities became effective and the RO began rating the Veteran 
under the new Diagnostic Code 7806, which rates dermatitis or 
eczema.  Ratings under this diagnostic code depend, in part, on 
the percentage of skin affected by the dermatitis.  A rating of 
10 percent is warranted where at least 5 percent, but less than 
20 percent of the entire body or where at least 5 percent, but 
less than 20 percent of exposed areas are affected, or; where 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).

A 30 percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past twelve month 
period.  Id.  A rating of 60 percent is warranted where more than 
40 percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past twelve month period.  Id.

Prior to August 30, 2002, superficial scars of other than the 
head, face, or neck were rated as 10 percent disabling if poorly 
nourished with repeated ulceration, or if tender and painful on 
objective demonstration; or were rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  Scars of the head, face, and neck were 
assigned a 30 percent disability rating if severe, especially if 
producing marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118, Diagnostic Codes 7800 (2001).  A 50 
percent disability rating was assigned for complete or especially 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Id.

As discussed in greater detail below, although the Veteran has 
complained of scarring, as in a January 2005 statement, the 
objective medical evidence of record shows that the Veteran's 
skin disabilities on appeal have not resulted in poorly nourished 
scars or in repeated ulceration.  The skin disabilities have 
never been objectively demonstrated as tender or painful prior to 
March 1, 2005 nor is there evidence that shows that the skin 
disabilities limit the function of the parts affected.  Thus, the 
diagnostic codes for rating scars, as effective prior to August 
30, 2002, are not for application.

Effective August 30, 2002, as to scars other than of the head, 
face, or neck, only those that are deep or cause limited motion, 
cause limitation of function of the part affected, or involve an 
area exceeding 144 square inches warranted an evaluation higher 
than 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2008).  Scars of the head face and neck 
will be assigned a disability rating in excess of 30 percent only 
where there is visible or palpable tissue loss with either gross 
distortion or asymmetry of feature or at least four 
characteristics of disfigurement.  Id. at Diagnostic Code 7800.  

As explained below, the Veteran has no deep scars, there is no 
evidence that his skin disability on appeal causes limitation of 
motion or limitation of function of the parts affected, that the 
disability involves an area of 144 square inches or greater, or 
that it causes visible disfigurement of the face or neck.  Thus, 
diagnostic codes for rating scars, as effective since August 30, 
2002, are not for application.

Based on the above, the only question is whether the Veteran's 
skin disability warrants higher ratings under the criteria found 
in Diagnostic Code 7806.

The Veteran was afforded a VA examination in March 2002.  He was 
observed to have facial erythema and a rash over the lower two 
thirds of his sternum of approximate 6 cm by 7 cm.  He was 
diagnosed with chronic dermatitis or eczema that was mildly or 
minimally disabling.  The Veteran was not currently using any 
medication, but reported that when his disease was more 
widespread, he used hydrocortisone.  

A VA treatment note from June 2003 lists the Veteran's current 
medications a hydrocortisone 1% cream and ketoconazole 2% cream 
to be applied sparingly to the affected are twice daily for two 
weeks, then applied sparingly three times a week as needed.  

In August 2004, the Veteran was observed to have a scaly 
maculopapular rash with erythematous base with silvery scaly 
appearance on the chest, behind the ears, on the elbows, and on 
the popliteal area.  There was no drainage or tenderness.  He was 
prescribed a selenium sulfide shampoo, sulphacetamide sulfur 
lotion, and moisturizing lotion.  

In July 2005, the Veteran was afforded another VA examination.  
He complained of chronic itchy and burning patches on his chest, 
extensor surfaces of the arms, and the popliteal fossa of the 
legs which intermittently flare.  He also described a red greasy 
scaling of his face at approximately the same time which is 
asymptomatic.  He denied any associated systemic symptoms.  He 
reported using hydrocortisone 1% cream on his face once to twice 
daily and ketoconazole cream once daily since March 2005.  On his 
body, he used topical steroid treatment with triamcinalone 1% 
ointment twice daily and clobetasol .05% ointment once or twice 
daily since March 2005.  He also used additional medications for 
itching as needed.  

On examination, the Veteran had mild red greasy scaling on the 
face at the nasolabial folds, near the brows, and on the chest.  
He also had dry red scaly patches on the upper extremities, 
popliteal fossa, and chest.  There was no scarring or alopecia 
noted.  The Veteran was diagnosed with mild seborrheic dermatitis 
and moderate atopic dermatitis.  

The Veteran was afforded yet another VA exam in April 2006.  The 
examiner noted that there had been no change in the Veteran's 
condition since his last examination and reported that the 
Veteran continued to use the same medications daily, including 
topical steroid cream, that he had been using since March 2005.  
The examiner also noted the absence of scars.  A November 2007 
addendum notes that there have been no changes since the last 
examination and that the Veteran had experienced some minimal 
improvement.  

The examiner also noted that the Veteran's skin condition covered 
approximately 30% of his total body surface.  

As discussed above, to warrant a higher 60 percent rating under 
Diagnostic Code 7806, the evidence must show that more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past twelve month period.  

According to the November 2007 VA examination addendum, the 
Veteran's skin condition covers approximately 30 percent of his 
body.  Prior to March 2005, there is no evidence that the Veteran 
used corticosteroids or other immunosuppressive drugs on a 
constant or near constant basis.  Indeed, the evidence of record 
weighs against such a finding.  In the March 2002 VA examination 
report, the examiner notes that the Veteran is not currently 
using medication.  A June 2003 VA treatment note records that the 
Veteran should use a topical steroid daily for two weeks, then 
reduce his use to three times a week, as needed.  

Thus, the Board finds that prior to March 2005, a disability 
rating in excess of 30 percent for the Veteran's service 
connected dermatitis is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Bilateral Hearing Loss

The Veteran is seeking an initial compensable rating for service 
connected bilateral hearing loss.  The Veteran was granted 
service connection for right ear hearing loss in a March 2001 
rating decision and assigned an initial non-compensable (0 
percent) evaluation.  Entitlement to service connection for left 
ear hearing loss was denied.  The Veteran did not appeal the 
March 2001 rating decision and, thus, the decision is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 
(2010).

The Veteran filed a request to reopen his hearing loss claim for 
both ears in November 2002.  The request was treated as a claim 
for an increased rating for his service connected right ear 
hearing loss, which was denied in an April 2004 rating decision.  
However, the Veteran failed to present any new and material 
evidence to reopen his claim for service connection for left ear 
hearing loss.  He again filed a claim to reopen in December 2005, 
and in May 2006 presented new and material evidence showing both 
in service hearing loss and current hearing loss.  Entitlement to 
service connection for left ear hearing loss was granted in a 
January 2008 rating decision and assigned a non-compensable 
rating.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  To evaluate the degree of disability 
from defective hearing, the rating schedule requires assignment 
of a Roman numeral designation, ranging from I to XI.  Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  Id.  
Table VII is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2010) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  Id.

Of record are results from VA audiological testing from July 
2005, June 2007, and July 2010.  The July 2005 audiology 
consultation yielded test results of pure tone thresholds in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 15, 10, 
25, and 45 decibels, respectively, for an average over the four 
frequencies of interest of 24 decibels.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz 
were 10, 10, 10, 15, and 45 decibels, respectively, with an 
average over the four frequencies of interest of 20 decibels.  
Speech discrimination scores were 100 percent in both ears.  
These results show that the Veteran does not have exceptional 
hearing impairment as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2005 
measurements results in assignment of Roman Numeral I to the left 
ear and Roman Numeral I to the right ear, for the purpose of 
determining a disability rating.  A non-compensable, or 0 
percent, rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.

The June 2007 VA examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 5, 10, 15, 25, and 35 decibels, respectively, for an 
average over the four frequencies of interest of 21 decibels.  
Pure tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 10, 5, 15, 15, and 45 decibels, 
respectively, with an average over the four frequencies of 
interest of 20 decibels.  Speech audiometry test results revealed 
speech recognition ability of 94 percent in the right ear and 100 
percent in the left ear.  These results show that the Veteran 
does not have exceptional hearing impairment as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2007 
measurements results in assignment of Roman Numeral I to the left 
ear and Roman Numeral I to the right ear, for the purpose of 
determining a disability rating. A non-compensable, or 0 percent, 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.

The July 2010 VA examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 10, 15, 15, 30, and 45 decibels, respectively, for an 
average over the four frequencies of interest of 26 decibels.  
Pure tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 10, 10, 20, 20, and 60 decibels, 
respectively, with an average over the four frequencies of 
interest of 28 decibels.  Speech audiometry test results revealed 
speech recognition ability of 94 percent in the right ear and 96 
percent in the left ear.  

These results show that the Veteran does not have exceptional 
hearing impairment as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2007 
measurements results in assignment of Roman Numeral I to the left 
ear and Roman Numeral I to the right ear, for the purpose of 
determining a disability rating. A non-compensable, or 0 percent, 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.

The Veteran also submitted a private audiological examination 
from October 2008 in support of his claim.  Unfortunately, the 
results of this examination are in graphical form, which the 
Board is not qualified to interpret.  Additionally, if the 
Maryland CNC test was administered, the results are not of 
record.  Thus, because the private audiological examination the 
Veteran has submitted does not conform to the requirements of the 
rating criteria, the Board finds that it has little probative 
value.  

The Board has considered whether clarification of the examination 
results is necessary; however, while precise puretone threshold 
values cannot be obtained from the graph, it is possible to 
estimate the approximate values.  These are similar to the values 
obtained by the VA examiner in June 2007 and July 2020, and thus 
would not support a compensable disability rating.  Thus, a 
remand for clarification of the October 2008 test results would 
not assist the Veteran's claim in any way.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at  
455.  Here, the VA examiners noted that the Veteran has trouble 
hearing classroom lectures, movies, and conversations, showing 
that the VA examiners considered the functional effect of the 
Veteran's hearing impairment on his daily life.  Additionally, 
the Veteran has submitted statements describing his hearing 
problems.  The Board has considered this evidence in determining 
whether the referral for extraschedular consideration is 
warranted, which the Board will discuss below.  

In conclusion, the results from the audiological testing do not 
provide for assigning a compensable evaluation for the Veteran's 
bilateral hearing loss.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular Consideration

Finally, the Board has also considered whether the Veteran's 
disabilities warrant referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's chronic dermatitis, as well as his reported hearing 
difficulties are not so exceptional or unusual a disability 
picture as to render impractical application of regular schedular 
standards.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in order.

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way of a 
letter sent to the Veteran in June 2005 that informed him of what 
evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the Veteran a letter explaining how VA 
assigns disability ratings and effective dates and in June 2008 
the RO sent the Veteran a letter complying with Vazquez-Flores.  
However, notice in this case was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the June 2005, March 2006, and June 2008 letters were 
not sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the Veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the RO also readjudicated the case by 
way of multiple supplemental statements of the case and rating 
decisions, after the notice was provided.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's service treatment 
records, as well as VA treatment records.  The Veteran was also 
afforded VA examinations in March 2002, July 2005, April 2006, 
June 2007, November 2007, and July 2010.  These examinations were 
based upon review of the claims folder, and thoroughly discuss 
the nature and severity of the Veteran's disability as well as 
the functional impairments resulting therefrom.  These 
examination reports are adequate for rating purposes.  See 
38 C.F.R. § 4.2.  Since the Veteran's last examination, there is 
no lay or medical evidence suggesting an increased severity of 
disability.  As such, additional examination is not warranted. 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a disability rating in excess of 30 percent for 
service connected chronic dermatitis prior to March 1, 2005 is 
denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  


REMAND

The Veteran is also seeking entitlement to a disability rating in 
excess of 60 percent for his service connected chronic dermatitis 
after March 1, 2005.  

The Board notes that 60 percent is the maximum schedular 
evaluation under Diagnostic Code 7806, the diagnostic code under 
which the Veteran's skin disability is currently rated.  However, 
as the Board discussed above, to accord justice in an exceptional 
case where the scheduler standards are found to be inadequate, 
the field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, in December 2007, the Veteran reported that his condition 
had spread to his feet.  In July 2008, he submitted a treatment 
record from his podiatrist Dr. "L.M." showing treatment for 
atopic dermatitis on the soles of both feet with pain and 
difficulty walking.  As dermatitis on the soles of the Veteran's 
feet has the potential to interfere significantly with the 
Veteran's employment and daily activities, the Board finds that 
referral for extraschedular consideration is warranted, as the 
existence of chronic and painful dermatitis on the soles of the 
Veteran's feet is an exceptional or unusual circumstance that is 
not reasonably described by the schedular ratings.  

Accordingly, the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether justice requires assignment 
of an extraschedular rating.  Id.  If the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
determines it is necessary, the Veteran should be afforded a new 
VA examination of his service connected dermatitis.

Accordingly, the case is REMANDED for the following action:

1.	Refer the matter of entitlement to a 
disability rating in excess of 60 percent 
for service connected chronic dermatitis 
after March 1, 2005 to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service to 
determine whether justice requires 
assignment of an extraschedular rating.  
Id.  If the Under Secretary for Benefits 
or the Director of the Compensation and 
Pension Service determines it is 
necessary, the Veteran should be afforded 
a new VA examination of his service 
connected dermatitis.

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


